I concur with the conclusion "that the judgment of the Probate Court is not supported by the proper degree of proof, and, for that reason, such judgment is reversed and the cause is remanded for further proceedings according to law," but disagree with the conclusion that the Probate Court should have granted defendants' motion to dismiss for want of jurisdiction.
The motion of the defendants to dismiss the amended petition was filed after the amended petition and the answer of all the defendants had been filed and the case appealed to the Court of Appeals and to the Supreme Court of Ohio on the ground that a demand for a jury trial filed by the defendants had been erroneously stricken from the files by the Probate Court. The Supreme Court, in that appeal, Renee v. Sanders, Exr., 160 Ohio St. 279,  116 N.E.2d 420, 13 A. L. R. (2d), 777, said on page 285:
"It is to be noted that in the instant case the jurisdiction of the Probate Court was not challenged. The question of jurisdiction was not before the Court of Appeals and is not before this court. For the purpose of this case, the court must assume but does not decide that the action was properly brought in the Probate Court."
Even though the question of jurisdiction was not squarely before the Supreme Court in that appeal, the majority of this court feels that that high tribunal would not have taken the great pains that it took therein to write a carefully considered *Page 38 
opinion and remand the cause for trial to the Probate Court if it had any serious doubt as to the jurisdiction of that court to hear the matter.
The amended petition, inter alia, alleges that Milton H. Sanders is the executor of the last will and testament of Walter H. Knoedler, now deceased; that Walter H. Knoedler, during his lifetime made a gift to plaintiff of specified funds in bank accounts, specified securities, and the contents of a safety deposit box; and that Milton H. Sanders, as executor of the last will and testament of Walter H. Knoedler, made a demand upon plaintiff for the possession of those items, claiming an interest in the same. The prayer is that the court render a declaratory judgment as to the right of the parties defendant and the plaintiff to such assets and "that the court may make such other rulings as may come before it in the trial of this matter or that may be beneficial, pertinent or useful in the administration of the decedent's estate."
The answer of Milton H. Sanders, executor of the estate of Walter H. Knoedler, deceased, admits that "said next of kin,plaintiff, and Milton H. Sanders are named as legatees in the last will and testament and claim an interest in such estate." (Emphasis ours.)
The defendants, appellants herein, do not question the power of the Probate Court to entertain an action for a declaratory judgment or do they contend that a proper cause of action for adjudication in a declaratory judgment suit is not stated in the amended petition. They merely urge that since the Probate Court is a court of limited jurisdiction it lacks the power to determine the title to personal property claimed to have been given the plaintiff, appellee herein, by the decedent during his lifetime and now demanded by the executor of the estate as assets of it, and that as a consequence such court does not have jurisdiction over the subject matter of the action.
The plaintiff maintains that the Probate Court has jurisdiction of the subject matter of this declaratory judgment action and relies, in the main, for her position in the matter on the case of In re Estate of Morrison, 159 Ohio St. 285,112 N.E.2d 13.
There is no doubt that the executor under Section 2109.50 *Page 39 et seq., Revised Code (Section 10506-67 et seq., General Code), would have had the right to present a claim in Probate Court to determine the title to the disputed personal property. 18 Ohio Jurisprudence, 576, Executors and Administrators, Section 467, reads as follows on this subject:
"* * * proceedings under G. C. Section 10506-67 et seq.,
constitute a trial of the right of property, and in consequence a judgment pursuant to these provisions of statute may be pleaded in bar of another action to try title to or the right of possession of the property involved."
And page 577:
"The former statute [Section 10678, General Code, now repealed] gave no authority to hear and determine questions of title. Under the Probate Code, however, the court has authority to cite all persons who claim any interest in the assets alleged to have been concealed, embezzled, conveyed away, or held in possession, and also authority to hear and determine questions of title relating thereto."
Section 2109.52, Revised Code (Section 10506-73, General Code).
See Brown v. Southern Ohio Savings Bank  Trust Co., 22 Ohio App. 324,153 N.E. 864, paragraph two of the syllabus, andLosee, Admr., v. Krieger, Admr., 22 Ohio App. 395,153 N.E. 857, paragraphs one and two of the syllabus.
That the executor in this case would have instituted such an action in Probate Court, if this declaratory judgment lawsuit had not been filed by Mabel Renee, can hardly be doubted in view of his personal connection with the affairs of Walter H. Knoedler over many years before his death and his conduct toward Mabel Renee with respect to this personal property in her possession since his death. The Declaratory Judgments Act provides a ready means to have one's "rights, status, and other legal relations" declared whether further relief is or could be claimed. Section 2721.03, Revised Code (Section 12102-2, General Code). It would indeed be a strange anomaly of Probate Law if the executor of an estate can invoke accusatory proceedings against one for withholding assets of an estate in Probate Court, but the one about to be so accused is barred from bringing an action in the same court to have his rights, status *Page 40 
and other legal relations declared with respect to the same subject matter and involving the same questions of law, when that court is expressly empowered by law to entertain declaratory judgment actions.
The estate of Walter H. Knoedler was properly before the Probate Court for administration and settlement. The plaintiff was interested in the due administration of that estate as a legatee. She was also interested in knowing whether Milton H. Sanders, the executor of the estate, had the right to demand that she turn over to him the possession of certain personal property which she claimed as a gift inter vivos by the decedent before his death. The personal property, if a part of the estate, would constitute a substantial part of it. The expeditious and orderly administration of an estate in the very bosom of the Probate Court was thus involved. Can it successfully be maintained, then, that the Probate Court lacks the power and jurisdiction, in a declaratory judgment action, to adjudicate the title to personal property that is in the possession of a person under the claim of a gift inter vivos during the life of a decedent and, at the same time, is demanded by the executor as an asset of an estate under the administration and settlement of that court? We feel not and believe that the provisions of the Constitution, the statutes dealing with the jurisdiction of Probate Courts and the case law of Ohio support such conclusion.
Section 8, Article IV of the Constitution of Ohio, provides:
"The Probate Court shall have jurisdiction in probate and testamentary matters, the appointment of administrators and guardians, the settlement of the accounts of executors, administrators and guardians, and such jurisdiction in habeas corpus, the issuing of marriage licenses, and for the sale of land by executors, administrators and guardians, and such other jurisdiction, in any county, or counties, as may be provided by law."
Section 2101.24, Revised Code (Section 10501-53, General Code) recites that the Probate Court shall have jurisdiction:
"(C) to direct and control the conduct and settle the accounts of executors and administrators and order the distribution of estates;
"* * *
"(M) To direct and control the conduct of fiduciaries and settle their accounts." *Page 41 
Such section provides further that "the Probate Court shall have plenary power at law and in equity fully to dispose of any matter properly before the court, unless the power is expressly otherwise limited or denied by statute."
Moreover, Section 2721.02, Revised Code (Section 12102-1, General Code), a part of the Declaratory Judgments Act, reads:
"Courts of record may declare rights, status, and other legal relations whether or not further relief is or could be claimed. * * *"
Section 12102-1, General Code, at the time this cause arose and the action was commenced read:
"Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. * * *"
Section 2721.05, Revised Code (Section 12102-4, General Code), states:
"Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, lunatic, or insolvent, may have a declaration of rights or legal relations in respect thereto in any of the following cases:
"* * *
"(C) To determine any question arising in the administration of the estate or trust * * *."
The Supreme Court of Ohio in the case of In re Estate ofMorrison, supra (159 Ohio St. 285), stated in the syllabus:
"By the Constitution and statutory enactments, the Probate Court is invested with the power and jurisdiction to adjudicate a matter relating to the title to and status of personal property, where, during the administration of a decedent's estate in such court, decedent's widow files her petition asking for a declaration that certain personal property is an asset of the estate and must be administered as such, as against the claim that such property was effectually disposed of by the decedent during his lifetime through a written declaration of trust."
We believe the instant case analogous to that case. There, the widow of the decedent brought the action, here a legatee. In each the claim was made in declaratory judgment proceedings *Page 42 
that personal property had been effectually disposed of by the decedent during his lifetime — "by a written declaration of trust" in the Morrison case and by gift inter vivos in this case. This case, moreover, has the added feature of a demand by the executor that the personal property be turned over to him as assets of the estate. In our opinion the principle of law enunciated in the Morrison case, supra, is applicable to the facts in this case.
We, accordingly, conclude that the motion to dismiss the amended petition in the Probate Court for want of jurisdiction was properly overruled by that court.
HURD, J., concurs.
SKEEL, J., dissents.